Citation Nr: 0320628	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of left 
knee injuries.  

2.  Entitlement to service connection for residuals of right 
knee injuries.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
REMAND

The record reflects that the veteran retired from active 
military service in May 1983 with more than 23 years of 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in December 2002, and to make the 
final determination of the claim.  

Since the veteran's submission of additional evidence to the 
Board, the United States Court of Appeals for the Federal 
Circuit held that when additional relevant evidence is 
obtained by the Board that was not initially considered by 
the RO, the Board must refer the evidence to the RO for 
review unless this procedural right is waived by the 
appellant.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Also, the Board 
determines that additional evidentiary development is needed. 

In order to comply with judicial precedent, ensuring due 
process of law, and to assist the veteran in developing the 
evidence necessary to substantiate his claim, the case is 
remanded for the following action.  

1.  Scheduled the veteran for a VA orthopedic 
examination for the purpose of determining the 
etiology and severity of any current disability 
affecting the knees.  The examiner is asked to 
express an opinion as to whether the current 
disability in either knee, is as likely as not 
related to the veteran's service and/or any 
incident therein, including years in airborne and 
infantry units with over 350 parachute jumps and 
many miles of running, training airborne soldiers.  
The claims folder must be reviewed by the examiner 
prior to the examination.  

2.  After the requested development is completed, 
adjudicate the issues on appeal, taking into 
consideration the evidence received by the Board 
since the statement of the case, specifically the 
August 2002 medical statement from Dr. Waldrop.  If 
any determination remains adverse to the veteran, 
furnish him and his representative a supplemental 
statement of the case, summarizing the law and 
evidence not previously covered.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


